        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 1 of 14




                                   STATEMENT OF FACTS

        I, Jason Jankovitz, your affiant, am a Special Agent with the Federal Bureau of
Investigation (“FBI”), assigned to the Washington Field Office. I have been an FBI Special Agent
since 2016. I hold an advanced degree in National Security Studies. I work as part of the
Washington, D.C. Joint Terrorism Task Force, investigating crimes committed by racially
motivated violent extremists and other domestic terrorism related matters. Additionally, I have
received specialized training from the FBI relevant to the investigation of weapons, narcotics, and
computer-related crimes, including computer forensics training. As a federal law enforcement
officer, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detection, investigation, or prosecution of a violation of Federal criminal laws. 1

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

      Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President

1
  An agent involved in the present investigation was involved in a line-of-duty shooting. That
shooting is presently under investigation by the Department of Justice.
        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 2 of 14




Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On the morning of January 6, 2021, FI DUONG and an associate of his (ASSOCIATE 1)
introduced themselves to a Metropolitan Police Department Undercover Employee (MPD UCE)
in the vicinity of Freedom Plaza, Washington, D.C. DUONG asked the MPD UCE if he/she was
a “patriot,” to which the MPD UCE responded in the affirmative and asked DUONG the same
question. DUONG responded by claiming to be an “operator.”

        Later that afternoon, the MPD UCE observed DUONG kneeling by a marble fence on the
West Terrace of the U.S. Capitol building, past the line of police officers and the construction
scaffolding which were in place on January 6, 2021. The location where DUONG was observed
is known to be within what was a restricted zone on January 6, 2021. DUONG and the MPD UCE
exchanged greetings to one another but did not communicate further. DUONG did not appear to
be interacting with anyone else.

        According to records obtained through a search warrant served on Google LLC, a mobile
device associated with XXXXXXXX@gmail.com was present at the U.S. Capitol on January 6,
2021. Legal process to Google confirmed DUONG is the user of the account
XXXXXXXX@gmail.com. Google estimates device location using sources including GPS data
and information about nearby Wi-Fi access points and Bluetooth beacons. This location data
varies in its accuracy, depending on the source(s) of the data. As a result, Google assigns a
“maps display radius” for each location data point. Thus, where Google estimates that its
location data is accurate to within 10 meters, Google assigns a “maps display radius” of 10
meters to the location data point. Finally, Google reports that its “maps display radius”
reflects the actual location of the covered device approximately 68 percent of the time.
In this case, Google location data shows that a device associated with
XXXXXXXX@gmail.com was within the U.S. Capitol between 2:50 p.m. and 3:08 p.m.
Google records show that the “maps display radius” for this location data was less than 100 feet,
which encompasses an area that is entirely within the U.S. Capitol building geofence.

        On January 13, 2021, the MPD UCE introduced an FBI undercover employee (UCE) and
DUONG. During this meeting, UCE learned that DUONG belonged to a loosely affiliated,
unnamed group of like-minded individuals, including ASSOCIATE 1. When describing the
group, DUONG compared it to a known militia group located in Northern Virginia, but stated his
group’s mission was different because they “can’t be out in the open” and asserted they need to
be “a little bit more cloak and dagger.” DUONG said he had thought about leaving Virginia to
move to Texas but he decided against it because he said, “at some point you have to take a
stand.” DUONG also noted that the group intended to participate in future events and opined “it
would be

                                                 2
        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 3 of 14




good for me to get whatever information I can for the activities going on in the Capitol, around
here in Northern Virginia.” He stated “My objective is to find guys, local to this area, guys that
we can, kind of, exchange information, build a more robust network. And I think that’s key,
especially with everything going no right now, as much as I hate the situation, we have to accept
it as well. And so how do we deal with it? Community. And this is how we build resistances and
what not, in terms of planning for what will inevitably come as a worst, right? Worst case scenario
for any people that, freedom loving, liberty minded, pro 2A type of folks… and our focus is
predominantly Virginia 2A, Virginia first, 2A. But to what end will Virginia still remain Virginia.
Because I grew up here. My blood is Virginia and I’d hate to leave it. And that was something
that he an I have talked about, we should uproot and just go to Texas. Me, cause I’d hate to leave
Virginia like that. For me, you can only run for so long, eventually you got to make a stand. I
spent, my family spent two generations running from communists. First in China and then in
Vietnam, now we’re here. And at a certain point, you just gotta make a stand.” Based on my
training and experience, as well as the context, I believe “2A” is a reference to the Second
Amendment, which includes the right to keep and bear arms.

        Also on January 13, DUONG indicated he was at the rally in Washington, D.C. on January
6 and that he was wearing all black in an effort to look like a member of Antifa. 2 He also said his
vehicle was conducive for stashing his carbine. DUONG told a story about infiltrating an Antifa
group and attending one of their meetings at the Eden House in Washington, D.C. ASSOCIATE 1
also told UCE that he and DUONG went to the rally at the U.S. Capitol on January 6 as well.

        DUONG added UCE to an encrypted messaging platform chat populated by various
members of DUONG’s group. On January 18, 2021, DUONG sent the following message to the
group describing his activities on January 6: “Once we found a corner I parked while one of our
guys went to the capital building with letter we had written to our lawmakers. After that we
departed. Saw no reason to stay much longer. I saw a group of guys they seem to have coordinated
prior to the day’s events. They passed a crowbar from the back to the front and that was used to
breech the capital. I have that on video.”

       On or about January 18, 2021, UCE had the following conversation with DUONG on the
encrypted messaging platform:

               UCE: “Hey brother, you were masked up in the Capitol right?”
               DUONG: “Yeah thoroughly. Why?”
               UCE: “I keep hearing about good people getting hunted down for this shit. Just
               paranoid”

2
  Antifa, short for Anti-Fascist, does not describe a particular group, but rather describes people
who adhere to what they label as “anti-fascist beliefs.” The term Antifa is often associated with
anarchist extremists, individuals who, in addition to holding so-called anti-fascist beliefs, are also
opposed to capitalism and the current form of the U.S. government and advocate violence.
Anarchist extremists are often associated with violent criminal behavior that is carried out in
service of anarchist extremist ideology. Anarchist extremists often seek out violent right wing
extremists at public gatherings.
                                                  3
        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 4 of 14




               DUONG: “I’m well aware”

          On a call to UCE on January 22, 2021, DUONG stated that he was not with anyone during
the U.S. Capitol siege but was there by himself documenting everything going on. He indicated
that he was in the Capitol on January 6, 2021, telling UCE that he saw suspected Antifa there and
that he “saw a group of people bring a crow bar from the end of the crowd all the way up to where
the Capitol doors were. I saw that, and I have it, I got that on video.” When UCE asked where he
had seen that, DUONG replied, “This was outside going in. So this was when the people were
still like on the outside of the building. And I watched, essentially, what amounted to a breaching
team… that’s what I saw. That’s what I picked up on camera.” He later explained, “Even after
they had left, ya know the senators, the congressmen, they had left the Capitol building, they were
still letting people in, it kind of developed into a guided tour. You know where you had the Capitol
Police there, you had National Guard there, yet, very interesting sort of event, and this was around
like 2:30, this was around 2 to 3:30, again, when I was documenting most of this stuff.” He also
said he did not necessarily approve of actions taken on January 6 at the U.S. Capitol and that it
probably did more to hurt President Trump than to help him.

       DUONG also opined that he likes to be connected to militias in the area and know which
groups are organized and that it is important for the groups to stay “nice and tight—if you know
what I mean.” He also said because of where he is located geographically, he has to be very careful
in “how [he] say[s] certain things” and cannot be as overt about certain things that he wishes to
be.

        On February 12, 2021, UCE met with DUONG, ASSOCIATE 1, and other members of
DUONG’S group at a house in Alexandria, Virginia. The group called themselves “a Bible study.”
Two Bible verses were discussed, and the group spent the rest of the meeting discussing details of
the group and planning future group activities. The future activities included Bible studies, but
also included activities such as firearms and other training events. On other occasions, the group
has considered conducting training in physical fitness, combatives (i.e., training in hand-to-hand
combat), and driving skills. During the meeting on February 12, ASSOCIATE 1 discussed the
potential for acquiring a private chat server that could be housed at the DUONG’s residence to
ensure the group could have more secure communications. These efforts to acquire a private server
are assessed to be an effort to subvert potential law enforcement surveillance efforts. The group
eventually did acquire a server, but it is not housed at DUONG’s residence.

        Later at the event on February 12, DUONG started talking about being in the U.S. Capitol
on January 6. He said he had footage of a crowbar being passed from the back of the crowd to
where he was in the back of the Capitol. He also referenced a secondary breach in a different
location of the U.S. Capitol. DUONG further said he was grazed with a rubber round that hit his
shoulder while he was inside the Capitol. DUONG later that day talked again about going into the
Capitol and said when he went in, he was “just recording as like a journalist,” using quotes with
his fingers when saying this to indicate his sarcasm. DUONG stated that he looked like Antifa
while he was at the event. DUONG later expressed concern about law enforcement, specifically
the FBI, in labeling what “we were doing” (referring to the U.S. Capitol riot) as right-wing
extremism and terrorism.

                                                 4
        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 5 of 14




        In addition, during the February 12 meeting, DUONG and ASSOCIATE 1 discussed a
Virginia secession movement called “the State of Appalachia.” DUONG opined that this could be
the most peaceful way to separate from the U.S. government, saying it was “the most peaceful way
of avoiding any sort of conflict and if they have a problem with it, hey, we can settle this like men.”
ASSOCIATE 1 then commented “a semi-autonomous region is how I would like to see that go. I
like the Constitution; I don’t like the Democratic shit this region keeps voting for.” DUONG later
elaborated on his desires for a secession of Virginia by saying, “peaceful separation is sort of the
phrase we’re going for here is, cause we’re not looking to overthrow the government, whatever
loony shit you wanna do, go ahead, but we don’t want no part of it.”

        At the event on February 12, DUONG had multiple firearms and boxes of ammunition at
his house in Alexandria, Virginia, including an AK-47 with a magazine inserted into the magazine
well on his bed, which was located near the basement entrance to the house. DUONG said he is
in the process of acquiring a suppressor for his AK-47. He said he was applying for the National
Firearms Act (NFA) approval with the ATF and working with a licensed firearms dealer in Fairfax
County, Virginia, to purchase the suppressor. On March 15, 2021, DUONG informed the group
that “My suppressor came in.” On March 30, 2021, he reported that he had “to wait until ATF
approved my form 1.” Based on my training and experience, I believe DUONG was referring to
the form required to register a firearm under the NFA, known as Form One.

       DUONG also coordinated additional surveillance efforts on the U.S. Capitol. On February
10, 2021, DUONG had the following conversation with UCE on the encrypted messaging platform
regarding surveillance of the U.S. Capitol:

               DUONG: “Are you in DC?”
               UCE: “Fredericksburg”
               UCE: “What’s up? Why you asking? Count me in for Friday…just lemme know
               what I can bring”
               DUONG: “One of our guys is patrolling the green zone. Getting idea of what
               they’re doing. Are you familiar with SALUTE reports? Size, Activity, Location,
               Unit/Uniforms, Time and Equipment. No shame, it’s been a while. This is the time
               to brush up on these things. Antifa have been read through army and Marine Corp
               manuals and are using these techniques as well.”

        On the same date, ASSOCIATE 1 added, “[I] Took footage of some of the Capitol’s west
and east faces. Scaled the south. Felt self-conscious so I left before taking the north. Will upload
to [an online encrypted cloud storage service] when I get home.” ASSOCIATE 1 also asked two
members in the encrypted messaging platform chat directly, “Are you both cycling the Capitol
tonight?”…“You sure it wouldn’t be a good opportunity to see how they act when they think no
one’s around? We can take a car.” DUONG responded, “You are more than welcome to go.”
ASSOCIATE 1 continued, “Eh…they saw my plates last night. Different car.”




                                                  5
        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 6 of 14




       On February 13, DUONG and ASSOCIATE 1 had the following conversation on the
encrypted messaging platform regarding surveillance of the U.S. Capitol:

               ASSOCIATE 1: “How do we feel about an Intel run around the Capitol tonight?
               Fewer of them out. Posture may be lowered. Good opportunity to expose
               weaknesses.”
               DUONG: “Poke and prod. But have a legitimate reason to go. Visit a restaurant or
               something. Get something cheap. Walk around a bit.”
               DUONG: “The macro game plan will be non-compliance. Force them to be heavy
               handed in there response.”

         On April 2, 2021, ASSOCIATE 1 notified the encrypted messaging platform group of his
intention to conduct surveillance on the Capitol and was later observed driving around the U.S.
Capitol. When asked about this activity and other surveillance footage which ASSOCIATE 1 took
of the U.S. Capitol, ASSOCIATE 1 stated, “I got rid of most if not all of it. He [DUONG] still
has it tho.”

        On March 20, 2021, DUONG brought in to speak to his group a person he described as
“my three percenter contact,” ASSOCIATE 2. I believe that DUONG was indicating that
ASSOCIATE 2 was a member of the far-right militia the Three Percenters. Militia extremists
sometimes call themselves three percenters (“III%ers” or “threepers”) based on the myth that only
three percent of American colonists took up arms against the British during the American
Revolution. Some III%ers regard the present-day US Government as analogous to British
authorities during the Revolution in terms of infringements on civil liberties. While many
independent or multi-state militia groups incorporate III% in their unit names, the term is less
indicative of membership in a single overarching group than it is representative of a common belief
in the notion that a small force with a just cause can overthrow a tyrannical government if armed
and prepared.

        ASSOCIATE 2 addressed DUONG’s group at a meeting at his house in Alexandria,
Virginia on March 20, explaining that some of the people that went into the Capitol were smart
and wore a mask, and as a result, law enforcement could not identify them. In response, DUONG
raised his hand and laughed, stating “I was wearing all black and wearing two different kinds of
masks.” Another member of the group, ASSOCIATE 3, then said to DUONG, “But you weren’t
there.” DUONG corrected him, stating “I was there actually.”

        One of the masks DUONG was wearing was white with an image of a facial expression on
the mask. When discussing the mask with the MPD UCE on January 6, 2021, DUONG explained
the mask was a Japanese style mask. The below picture 1 was captured using open-source research
from DUONG’s social media account on the site Telegram and depicts a mask matching the
description provided by the MPD UCE. Picture 2 was captured by U.S. Capitol cameras on
January 6, 2021. Picture 3 was is a still image from the video taken by DUONG on January 6,
2021 and shared with the encrypted messaging platform group and depicts what appears to be the
same individual in a red hat, blue facemask with a white mark, and a black and yellow hooded
jacket and a grey hooded jacket next to DUONG.

                                                6
        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 7 of 14




                                           Picture 1




                                           Picture 2




                                           Picture 3

        On March 31, 2021, UCE asked if DUONG took footage while he was in the Capitol and
DUONG confirmed that he had. DUONG separately indicated that he had used ASSOCIATE 1’s
video camera to take the footage. DUONG said, “I was right in front when they smashed the
doors...I also got footage of the Capital Police shooting the rubber bullets at us.” UCE also asked
DUONG if he thought the government was going to come after the group or if Antifa would and
DUONG said, “there’s always that possibility. But honestly, it could be both. So, it’s for both
contingents.” Later on, UCE commented that a lot of the people that stormed the Capitol were
now locked up and DUONG said, “I see that as an opportunity. With every great revolution, you
go to the prisons and you break them out. It’s just a matter of figuring out where the prisons are
                                                7
        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 8 of 14




and that should all be public information. In theory, how many of those guards are equipped in a
sense of protecting people from breaking into prison...in theory, if we needed to break people out
of prison to add to our numbers, to add to the rank, or even to, hell, to sow discord...what that does
is add stress to the system.”

       On or about April 2, 2021, ASSOCIATE 1 sent a link to videos posted to the website
Dailymotion, a video-sharing website. DUONG later confirmed that he had taken those videos on
January 6, 2021, at and inside the U.S. Capitol.

        In the video sent on April 2, 2021 of DUONG’s activities inside the Capitol on January 6,
2021, DUONG records individuals on the West Terrace of the building breaking windows and
doors to the U.S. Capitol building. While on the West Terrace, DUONG is surrounded by other
protestors yelling comments such as “Everybody inside,” “Stop the steal,” “Fight for Trump,” and
“Traitor.” Based on my training and experience, as well as the context, I believe these individuals
were referring to stopping the certification of the vote count of the Electoral College of the 2020
Presidential Election. DUONG can be heard cheering individuals on as they make entry into the
building through the breach points they established. DUONG records U.S. Capitol Police
engaging protestors with less-than-lethal rubber bullets. He records a conversation between two
protestors discussing the activities of other protestors inside the U.S. Capitol Building who were
stealing things and sitting in the office spaces within the building.

       On April 8, 2021, DUONG explained to UCE that he climbed the wall of the U.S. Capitol
before he entered it. DUONG confirmed that one of the voices heard yelling in the videos was
DUONG’s voice. He said, “I was screaming and yelling so my voice was shot to hell.” UCE
asked if the yelling of, “This riot is only a peel of the onion [phonetic], we have millions!” was
DUONG, and DUONG confirmed it was. UCE also asked about the yelling of “I’m coming for
you, Nancy,” and DUONG said that was not him.

       The following comments are heard during the video. Based on the consistent voice and
volume of the comments heard throughout the video, and on DUONG’s admission to UCE of
having made some of the statements, I believe these comments were made by DUONG:

   •   “Our House!”
   •   “Go, go, go, go, go!” (Made after the doors are breached in the U.S. Capitol’s Senate wing
       door.)
   •   “Let’s go!”
   •   “Second wave!”
   •   “I’m here to bear witness.”
   •   “This riot is only a peel of the onion [phonetic], we have millions”
   •   “Go ahead, go ahead, get in.” (Said while putting his hand on another man’s back and
       pushing him forward towards the Senate Wing Door.)
   •   “We’re coming for you Nancy.”




                                                  8
        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 9 of 14




                                  DUONG’s Interest in Violence

        DUONG has repeatedly expressed his willingness to engage in conflict, including violence,
against groups that shared different views than his own. For example, on or about April 2, 2021,
DUONG messaged the group on the encrypted messaging platform to tell them “Attention! Derek
Chauvin trial begins this week. Be cautious to those of you in the cities. Will be available for
emergency QRF. Will have separate channel for those within Northern Virginia. Good luck and
Godspeed to you all.” On or about March 23, 2021 in response to a news link titled “BREAKING:
BLM Protesters Mob Store, Trapping 100,” DUONG advised the group to “Make sure your rifles
are zeroed.” In response to a conversation about increased gun laws in the United States, DUONG
stated, “But they will not be unscathed from the political fallout. The consequences will be
tremendous, potentially the spark to kick off the next hot civil conflict. Key is this. Regardless of
what they do. Nothing for us changes. Keep your guns and be ready to use them.” In response to
a conversation about active shooter situations, COVID-19, and Antifa and Black Lives Matter
protests, DUONG commented, “Regardless with what happens, nothing changes for us. Dig deep
and stand firm.”

         DUONG also shared an excerpted post with the group that he described as “relevant”: “My
goal here is to outline the current ‘state of play’ in what could be called the second American Civil
war. . . . What does matter is that the longer this portion of the population goes without political
redress of their grievances, the more desperate they become, and the more likely they are to resort
to violence. By locking someone out of the political process, they are forced to seek other methods
to enact change. Of course, the first to act out are the most unstable, and those who feel they have
no possible road to an acceptable future under the current system of government, which is why the
opening salvos have been fired by low status individuals who believe they have nothing to lose
and everything to gain. But as time goes on and the noose tightens the people who have been
excluded from the political process become more desperate . . . .”

         On March 31, 2021, UCE asked DUONG about his affiliation with the Three Percenter
militia organization and DUONG said he had attended rallies with them but had never officially
affiliated with the group. DUONG said he liked being unaffiliated and being able to take action
independently. DUONG then later discussed his goals for the group and said, “for me, right now,
my goal is in building the infrastructure first, to then building up the individuals that will compose
of this, perhaps long after I’m gone...and, I’m kind of at a point right now that I’m writing letters
to my son. If I get into a gun fight with the feds and I don’t make it, I want to be able to transfer
as much wisdom to my son as possible. I’ve got the manuscript, I’ve got my, what do you call it,
I can’t even think of the word. It’s like what a lot of serial killers write, their manifestos. I’m
writing my manifesto to my son about, like, don’t be consumed by the propaganda, always fight,
always go against the grain, most people are fucking stupid.”

        On May 21, 2021, DUONG was discussing his family’s property and said, “It’s at least 25
yards. I have my little range finder...I’ve measured out all the major landmarks around here. So I
know if the federales ever come and they’re standing at one of my designated spots, I know exactly
what distance they’re at.” Later in that conversation, DUONG said, “Put some range flags up
too...Let me get my windage. Uh, there we go. Got it. If it’s under a hundred yards, you don’t
have to worry about that bullshit...ya know, I just like to talk shit. Especially all the normies are
                                                 9
        Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 10 of 14




like, oh my god, a hundred yards is so far. If anyone’s ever shot at a hundred yards with a rifle, it’s
cake.”

             DUONG’s Interest in Destructive Devices, Including Molotov Cocktails

        On May 21, 2021, UCE arrived for a group meeting at DUONG’s house in Alexandria,
Virginia and observed five cardboard boxes filled with glass bottles, and separated with cardboard
dividers, positioned on the driveway next to the residence. There were approximately 50 glass
bottles in these boxes.

       Later in their meeting, DUONG told the group that ASSOCIATE 4 would be stopping by
during one of his work breaks. ASSOCIATE 1 replied, “Oh, me and him get along about as well
as brake fluid and pool chlorine. Which would make an opportunistic weapon given the
opportunity.” DUONG responded to this by saying, “I was about to say, I was thinking
of...ammonium cel-ummm, it’s like bleach, mix it up with a few other things, like basic household
chemicals, you get mustard gas.” ASSOCIATE 1 responded, “Don’t do that, but I wouldn’t mind
making CS MRE bombs. Well, that’s um terrorism, felony.”

         Based on my training and experience, as well as the context, I believe DUONG was
referring to making bombs using a chemical compound known as CS gas and the heating packet
contained in military field meals known as “Meal, Ready-to-Eat.” DUONG responded, “Uh, why
the hell do you think I have all those boxes of wine bottles there?” ASSOCIATE 1 said,
“Molotovs.” DUONG then replied sarcastically, “Obviously, I’m going to be doing a few art
projects that require flowers, my petunias, right? It’s a poor man’s vase.” DUONG later said, “I
would not [he then sarcastically coughed], I would not think to put in a little bit of Styrofoam, a
little bit of motor oil, and some gasoline in said wine bottles. I wouldn’t have the first thought of
doing that whatsoever.” ASSOCIATE 1 then said, “You can get away with it. I can’t. If I do that,
I’m a white supremacist.” DUONG then responded, “I’ll claim the mental illness.”

        On May 24, 2021, UCE called DUONG and told him that he was interested in getting
access to the Molotov cocktails that DUONG discussed on May 21. UCE asked DUONG about
the recipe and DUONG said, “Between you and me, I know it. But only in theory. As far as
actually doing anything with it, I haven’t had a chance to test it. For obvious reasons. It’s not
something I can obviously test in my backyard without drawing a lot of attention.” UCE offered
to go to a remote place to test it with DUONG, and DUONG replied, “Probably go up to the
mountains, ya know.”

        Later that day, on a phone call with UCE, DUONG elaborated, “Really it’s just a
contingent. A contingency I have, I don’t entirely have, that I really don’t have the most stock
into. But it’s just a matter of, really, at the end of the day, the intent behind, that it is another means
of area denial and crowd control in perhaps not the most ethical way. I know of very few people
that want to be lit on fire. They’ll tend to stay away if that sort of element is introduced. And it’s
also dependent on a whole, lot of other elements. But it’s just another means of...” UCE then
asked about how to make the Molotov cocktails, and DUONG said, “The motor oil is what makes
the fire sticky. Know what I mean?” DUONG gave more instructions by saying, “The recipe that
I have. This is just from my own study and from looking at sources that I will not yet name...So
                                                    10
       Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 11 of 14




it’s fuel, motor oil and Styrofoam. The Styrofoam is another petroleum element in there that adds
to the costiveness [phonetic] to the flame. But again, this is all just in theory. I have not tested
any of this out. And even the material that I do have, and again, I’m very selective in how much
material I do have. And it’s just bottles right now. And I can make a pretty dumb ass excuse to
why I have as many glass bottles as I do, ya know? And I can get away with that. But in
combination with spare rags and fuel, it becomes a lot harder to justify.” UCE then asked about
the accelerant and what kind of gas one should use. DUONG responded by discussing some
differences between diesel and regular fuel but said he was not sure.

        On this same call, UCE asked if DUONG had any of the other materials ready to go,
specifically the Styrofoam. DUONG said, “No. I mean Styrofoam is fairly easy to get your hands
on. It’s your classic office cups. These are not difficult materials to come by.” UCE asked about
how to prepare the Styrofoam and asked if it just needs to be crushed up and placed in the fuel,
and DUONG said, “Yeah, it’s that simple.” UCE asked DUONG if he thought about testing any
Molotov cocktails and stated that he (UCE) would be interested in testing them. DUONG
responded with, “One step at a time. I have certainly enough materials. The only thing that I need
would just be the accelerant. And considering all the oil logistical issues we have, it might be a
little more difficult to come by than expected. But that’s a bridge to cross when we get there.” The
UCE later told DUONG, “If you’re thinking about testing them or something, let me know.
Because I wouldn’t mind joining for that.” And DUONG said, “Gotcha. Well it’s in my YouTube
search now, so, I half expect some federal agent to be like, ‘Hey, what are you doing?’”

        Shortly after this call, DUONG followed up with UCE on the encrypted messaging
platform, confirming that diesel fuel was “less flammable than regular gas” and thus made a better
fuel for Molotov cocktails because “Diesel would be non reactive to open flame.”

        On May 25, 2021, UCE messaged DUONG via the encrypted messaging platform
proposing that they test DUONG’s Molotov cocktails at a rock quarry in West Virginia. DUONG
responded, “Cool” and suggested that they could “have different venues for different skill level
individuals” to train. When UCE asked if DUONG wanted him to ask to use the land so that they
could test his Molotov cocktails, DUONG responded “Hell yeah . . . I’d like to see what they do”
and indicated that he had “most of the material just a few niche things to pick up,” including fuel.

       UCE and DUONG eventually settled on a date of June 17, 2021 to test the Molotov
cocktails. DUONG said that he was not available on the originally selected date, but that if he and
UCE were not able to find an available date soon, then DUONG would just test the Molotov
cocktails on his own in his back yard.

        In a meeting on June 9, 2021 held at a house in Alexandria, Virginia where they prepared
for the test, UCE asked DUONG if he wanted to use glass Kombucha bottles like they were
presently drinking from to make Molotov cocktails. DUONG rejected the idea, stating that “My
concern is this bottle is a little bit too thick and is not going to shatter on impact.” UCE then asked
to see what materials he had and planned to bring to the testing location and DUONG said, “I can
bring the pieces. The fuel is the part, the last part I want to get because...what I’m trying to avoid
is being hit with a conspiracy charge...cause the only thing I have is bottles, right? And just by
nature of existing as a human being, I happen to have an excessive amount of textiles and cloth,
                                                  11
       Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 12 of 14




ya know? In my home. So maybe, they won’t consider it a conspiracy. But having bottles, cloth,
fuel, they could hit me with conspiracy charges.” DUONG also noted that the wine bottles he was
then showing UCE were just the ones he was willing to throw away and experiment on, but that
he had “so many more bottles.”

        DUONG then walked UCE again through directions on how to assemble a Molotov
cocktail. DUONG noted that there were numerous YouTube channels that covered this topic but
that he was “trying to avoid going to those channels for too much” to avoid attracting attention.
He noted that one person on YouTube had made a legal Molotov cocktail after filing a Form One
with the ATF “because he was making his own destructive device. Which is what a Molotov
cocktail would technically fall under.” When UCE asked DUONG if he had filed a Form One to
construct a Molotov cocktail, DUONG replied, “Fuck no...but I’m just saying there are ways you
could do this legally...but I just don’t want to have that attention on me.”

        DUONG then showed UCE his entire collection of bottles. He had three to four more
boxes of glass bottles at the entrance to the basement, as well as the Styrofoam top of a cooler next
to the bottles. DUONG informed UCE that he had also been saving motor oil from when he
changed the oil in his car, and that he had numerous rags in the form of old clothes. DUONG
indicated he intended to get gas when they were closer to the testing location in West Virginia, but
that he had a can for the gasoline. He also indicated that he would bring trash bags to the test so
that they could clean up after themselves.

        UCE asked about how much damage a Molotov cocktail could cause and DUONG said,
“It’s not so much the damage in and of itself. It’s the effect of having fire as a deterrent and being
able to deploy that fire where you want it. And in at least in engaging with armored vehicles, if
you were to throw it near where the engine is, you could overheat the engine by creating a fire
underneath it. That’s how you would disable an armored vehicle with a Molotov.”

         UCE asked for DUONG’s plan for the Molotov cocktails and DUONG said, “For me, I’m
trying to look at this at a big picture scale...What’s the end game here? In some sense you could
say the battle is already lost. We just haven’t started really shooting each other yet. Or what if we
devolve into something like the Spanish civil war where you have pockets of resistance.” DUONG
explained his opinion of current factions in the U.S. and what a civil war could look like. He then
went on to say, “Everything that we’ve built and set up here is for our own mutual defense.
Defense of each other’s lives and property. Because I have no faith if the police are wrapped up
in things...they are not going to bother with your own defense.” DUONG continued, “Yeah, having
fire as a deterrent. Again, even a crazy person, right? They’re not likely to want to get themselves
lit on fire. And it’s a good effective means of deterrence in that sense where it’s also ammo
efficient. I don’t have to waste bullets to keep people away. That’s the idea.”

         At a meeting with UCE and ASSOCIATE 3 on June 16, 2021, DUONG told the group
about the benefits of using Molotov cocktails to disable vehicles. He said, “So that’s what the
utility of the Molotov cocktail is. And this is somewhat lost in translation. Cause most people just
use it as anarchist, and, oh yeah and burning shit and doing dumb stuff, right? But it actually, you
can disable vehicles by that method.”

                                                 12
       Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 13 of 14




                           The Molotov Cocktail Test Reconnaissance

       On June 17, 2021, UCE was standing with DUONG on the deck of DUONG’s house in
Alexandria, Virginia and DUONG discussed President Biden’s nominee for the director of the
ATF, David Chipman. DUONG thought Chipman was a gun-control activist and expressed his
concern with him being confirmed as the ATF director. He made a comment about his concern
for new firearm regulations he may impose and DUONG said his property could turn into “WACO
2.0” Based on my training and experience, I believe DUONG meant he was willing to barricade
himself in his residence in defiance of law enforcement commands and was willing to die in this
standoff in a similar manner to the standoff in Waco, Texas with David Koresh.

        UCE asked DUONG about testing the Molotov cocktails at the former prison that had been
selected as the site of the Molotov test. DUONG said, “Maybe not today, but ya know...I’d
certainly be more willing and able to because it’s a hell of a lot closer, but...like I said, I’m not
committed to doing it today...I kinda of just wanna check it out.”

       UCE drove to Lorton, Virginia and DUONG followed in his vehicle. UCE and DUONG
met at the 7-11 located at 8228 Gunston Corner Lane, Lorton, Virginia. DUONG parked his
vehicle there, joined UCE in the UC vehicle, and then continued to the jail located at longitude
38.6854, latitude -77.2417.

         At the jail, UCE and DUONG met with an additional undercover FBI employee (UCE 2).
After walking the grounds of the jail, UCE asked DUONG what he thought of the facility and
DUONG said, “We got the perfect place to do it right there. It’ll keep all the stuff right in
there...We could do it out here, but, like I said, the gravel here, my only concern is that the gravel
is going to kinda loosen up the impact. Cause again, you want the bottle to break...my only concern
is, like would it be uncommon, for say like for Fairfax County to roll in here, sit on their phone,
watch Netflix, and do whatever...and I was wondering, if there’s a way we could do it legitimately,
like if we wanted to host a training event here. Would that be possible thru Fairfax County?” UCE
2 told DUONG it was a training site and that he would have to check with his contact if the site
could be used legitimately. DUONG discussed the benefits of having some legitimacy to them
being there and said, “Again, this is just me watching the bases here. If we were doing that, it
would be quick, we’re in, we’re out. Ya know, no harm, no foul. I’m sure there’s plenty of broken
glass here. I mean a couple of busted wine bottles is not going to raise too much trouble.”

        Before DUONG left, UCE asked if DUONG wanted to test Molotov cocktails in this
location, and DUONG said, “Yeah, absolutely. Give it about another three weeks. Like I said,
money’s really tight right now. I gotta have a few boring weekends, stay at home and not do shit.”

        UCE and DUONG exited the jail property and drove back to DUONG’s vehicle. Before
departing, DUONG told the UCE, “At a certain point, the price for peace is far too heavy a price
to pay...if some tyrant...says, I’m not going to fuck with you, but you have to give me your girl. Is
that a price you’re willing to pay for peace? At a certain point, as a man...you’re gonna have to
stand your ground and say no...and technically, you’re engaging in war or conflict, but again, what
is the price we ultimately pay for peace? Is it subjugation?...We’re not a point where people are

                                                 13
       Case 1:21-mj-00511-RMM Document 1-1 Filed 06/30/21 Page 14 of 14




out in the street rioting. It’s coming soon. I’d give it about another six weeks...whatever supplies
you can get now, get ‘em now.”

        Based on the foregoing, your affiant submits that there is probable cause to believe that FI
DUONG violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions. For purposes of Section 1752 of Title 18, a
“restricted building” includes a posted, cordoned off, or otherwise restricted area of a building or
grounds where the President or other person protected by the Secret Service, including the Vice
President, is or will be temporarily visiting; or any building or grounds so restricted in conjunction
with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that FI DUONG violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.

       Finally, your affiant submits there is probable cause to believe that FI DUONG violated 18
U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede any official
proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official
proceedings.


Date: June 30, 2021


                                                      _________________________________
                                                      Jason Jankovitz
                                                      Special Agent
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 30th day of June 2021.


                                                                     2021.06.30
                                                                     16:53:14 -04'00'
                                                      ___________________________________
                                                      ROBIN M. MERIWEATHER
                                                      UNITED STATES MAGISTRATE JUDGE

                                                 14
